Winslow, O. I.
The judgment appealed from is to be based upon the finding of adverse possession of the disputed strip by the plaintiff and her grantors for more than twenty years prior to the removal of defendant’s bam, and it is. frankly admitted by the appellant that unless this finding be overturned there is no necessity of considering any other questions.
This is purely a question of fact involving no consideration of legal principles, but simply a review of the evidence. We have carefully made such a review, and find that there is. ample evidence to the effect that the plaintiff and her grantors, through their various tenants, used the disputed strip as a driveway for considerably more than twenty years prior to the removal of the defendant’s bam. No extended review of the-evidence would be of any value.
By the Court. — Judgment affirmed.